THE DREYFUS/LAUREL FUNDS, INC. DREYFUS BASIC S&P (Ticker : DSPIX) DREYFUS BOND MARKET INDEX FUND ( Class/Ticker: BASIC SHARES/DBIRX, Investor shares/dbmix) DREYFUS DISCIPLINED STOCK FUND ( Ticker: DDSTX) DREYFUS SMALL CAP FUND ( Class/Ticker: A/DSVAX, B/DSVBX, C/DSVCX, I/DSVRX) DREYFUS TAX MANAGED GROWTH FUND ( Class/Ticker: A/DTMGX, B/DPTMX, C/DPTAX, I/DPTRX) STATEMENT OF ADDITIONAL INFORMATION MARCH 1, 2011 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus, each dated March 1, 2011, as it may be revised from time to time, of Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund, Dreyfus Disciplined Stock Fund, Dreyfus Small Cap Fund and Dreyfus Tax Managed Growth Fund, each a separate, diversified portfolio (each, a "Fund" and collectively, the "Funds") of The Dreyfus/Laurel Funds, Inc. (the "Company"), an open-end management investment company, that is registered with the Securities and Exchange Commission ("SEC"). To obtain a copy of the Prospectus for Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund or Dreyfus Disciplined Stock Fund, please call your financial adviser, or write to the Fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call one of the following numbers: Call Toll Free 1-800-645-6561 Outside the U.S. – Call 516-794-5452 To obtain a copy of the Prospectus for Dreyfus Small Cap Fund, or Dreyfus Tax Managed Growth Fund, please call your financial adviser or call 1-800-554-4611, visit www.dreyfus.com , or write to the Fund at the above address. The most recent Annual Report and Semi-Annual Report to Shareholders for each Fund are separate documents supplied with this Statement of Additional Information, and the financial statements for the fiscal year ended October 31, 2010, including accompanying related notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated herein by reference. TABLE OF CONTENTS Page Description of the Company and Funds B-3 Management of the Company and Funds B-32 Management Arrangements B-41 How to Buy Shares B-56 Distribution and Service Plans B-68 How to Redeem Shares B-71 Shareholder Services B-77 Determination of Net Asset Value B-83 Dividends and Distributions B-84 Taxation B-85 Portfolio Transactions B-96 Summary of the Proxy Voting Policy, Procedures and Guidelines of The Dreyfus Family of Funds B-103 Information About the Company and Funds B-104 Counsel and Independent Registered Public Accounting Firm B-112 Appendix B-113 DESCRIPTION OF THE COMPANY AND FUNDS The Company is a Maryland corporation formed on August 6, 1987. The Company is an open-end management investment company, known as a mutual fund, comprised of separate portfolios, including the Funds, each of which is treated as a separate fund. Each Fund is diversified, which means that, with respect to 75% of its total assets, the Fund will not invest more than 5% of its assets in the securities of any single issuer, nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies, and securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities). The Dreyfus Corporation ("Dreyfus", the "Manager" or the "Investment Adviser") serves as each Fund's investment adviser. The Manager has engaged Fayez Sarofim & Co. ("Sarofim & Co." or the "Sub-Adviser") to serve as Dreyfus Tax Managed Growth Fund's sub-investment adviser to provide day-to-day management of such Fund's investments, subject to the supervision of the Manager. MBSC Securities Corporation (the "Distributor") is the distributor of each Fund's shares. Dreyfus BASIC S&P 500 Stock Index Fund ("S&P 500 Index Fund" ). The Fund seeks to match the total return of the Standard & Poor's 500 ® Composite Stock Price Index ("S&P 500
